Citation Nr: 1632472	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating for coronary artery disease (CAD) in excess of 60 percent prior to November 18, 2011, and in excess of 10 percent since November 18, 2011.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems. 

The Veteran testified at a June 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his active duty service.

2.  Prior to November 18, 2011, CAD was manifested by a 50 percent left ventricle ejection fraction (LVEF); since November 18, 2011, CAD has been manifested by a workload of greater than three METs but not greater than five METs, resulting in dyspnea, fatigue, angina, and dizziness.

CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Prior to November 18, 2011,the criteria for a rating greater than 60 percent evaluation, for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.100, 4.104, Diagnostic Code 7005.

3.  Resolving reasonable doubt in the Veteran's favor, since November 18, 2011, the criteria for a 60 percent evaluation, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.100, 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Here, the disposition of the claim regarding entitlement to service connection for tinnitus decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.

Because service connection, initial ratings, and effective dates have been assigned regarding the claim for an increased rating for CAD, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

During the Veteran's June 2016 videoconference hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.

Service Connection - Tinnitus

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In this case, the Veteran seeks entitlement to service connection for tinnitus.  His military occupational specialty while serving in the Republic of Vietnam was 63H (track vehicle repairer), which has a high probability of noise exposure.  

In an August 2011 statement, the Veteran indicated that hearing protection was not used, while he was in service, including when using loud mechanic's tools.  He further stated that on two different occasions, he was riding in a helicopter when gunners opened fire with 50 caliber guns.  He indicated that he had a slight noise in his ears upon discharge, and that noise has progressively gotten worse over time.  See also June 2016 Hearing Testimony.  In June 2016, he further testified that the ringing in his ears began in service.  After service, he worked in factories and was always required to wear hearing protection.  

Tinnitus may be observed by a lay person.  Charles v. Principi, 16 Vet.App. 370 (2002).  Further, the Veteran is competent to report symptoms, including hearing ringing in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements are credible and consistent with the circumstances of his service.  Based on the preponderance of the evidence, the Board finds that he is entitled to service connection for tinnitus. 

Increased Rating - CAD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran seeks an initial rating for CAD in excess of 60 percent prior to November 18, 2011, and in excess of 10 percent since November 18, 2011, which the AOJ has rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran has CAD with a history of coronary artery bypass graft.  See, e.g., January 2011 Private Medical Records.  The record contains conflicting evidence as to the degree of disability from CAD.  

A May 2006 private medical record reflects that the Veteran's LVEF was from 50 to 55 percent.  During a November 2011 VA examination, however, he had an LVEF of 65 percent.  At that time, he also had a workload of greater than five to seven METs with accompanying fatigue.  He had no congestive heart failure.  Further, March 2012 VA treatment records reflect that he underwent a stress test.  He had an LVEF of 68 percent, and a workload of 10.9 METs with no chest pain.

More recently, the Veteran underwent a VA examination in October 2014.  While he had no congestive heart failure and an LVEF of 60 percent, his workload was greater than three to five METs, with accompanying symptoms of dyspnea, fatigue, angina, and dizziness.

Prior to November 18, 2011, the Veteran manifested an LVEF of 50 to 55 percent on at least one occasion.  Since November 18, 2011, the Veteran has manifested a workload of greater than three to five METs, with symptoms.  Therefore, resolving reasonable doubt in the Veteran's favor, he is entitled to a rating of 60 percent disabled for CAD both prior to and since November 18, 2011.

In the absence of evidence of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or an LVEF of less than 30 percent, entitlement to an evaluation of 100 percent for CAD is not in order.

Extraschedular Consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, since the rating criteria CAD reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's CAD that would render the schedular criteria inadequate.  There are no additional symptoms due to CAD that are not addressed by the Rating Schedule, and to the extent that the disorder interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  


ORDER

Entitlement to service connection for tinnitus is granted.

Prior to November 18, 2011, an initial disability rating greater than 60 percent for CAD is denied.

Beginning on November 18, 2011, an initial disability rating of 60 percent is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  During service, his military occupational specialty while serving in the Republic of Vietnam was 63H (track vehicle repairer), which has a high probability of noise exposure.  See DD-214.  

In an August 2011 statement, he indicated that hearing protection was not used while he was in service, including when using loud mechanic's tools.  In June 2016, he testified that on a couple of occasions he was riding in helicopters when gunners began firing 50 caliber rounds.  On both occasions, he could not hear for a couple of days afterwards.  He further testified that after service he worked in factories and was always required to wear hearing protection.

During a November 2011 VA examination, the Veteran was diagnosed with bilateral hearing loss.  The examiner determined that the hearing loss was less likely than not related to service, opining that the Veteran's hearing was normal at discharge and that the enlistment audiogram was not valid as it showed negative thresholds.  

The enlistment audiogram was conducted in June 1964 in American Standard Association units.  Converting the units to International Standard Organization units eliminates the negative threshold readings.  It does not appear the examiner took this conversion into account when offering his opinion.  The Board finds the rationale in the VA examination to be insufficient for rating purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Further, the opinion did not address the Veteran's statements regarding in-service noise exposure.  Finally, since that VA examination, the Veteran has testified that he lost his hearing for a couple of days on two different occasions during service.

Under these circumstances, a remand is needed to obtain another VA examination addressing whether the Veteran's bilateral sensorial hearing loss is etiologically related to service, specifically addressing the relevance, if any, of the Veteran's report that he lost his hearing for a couple of days on two different occasions during service.  Any reference to supporting medical literature regarding noise exposure and hearing loss would also be helpful for rating purposes.

Finally, any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any diagnosed hearing loss disability.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed hearing loss is etiologically related to or aggravated by service.  The examiner must also address the relevance, if any, of the Veteran's report that he lost his hearing on two different occasions during service.

If a hearing loss disability is not shown, that should also be noted.  A complete rationale must be provided for these opinions, and the examiner must address the objective audiometric testing results.  

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


